Citation Nr: 0434109	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  01-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a lower back disability.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a disability as secondary to exposure to 
asbestos-laden smoke.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for headaches as secondary to chemicals and toxins 
used during Operation Desert Shield/Storm and scud missile 
residuals.

5.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a respiratory disorder as secondary to 
chemicals and toxins used during Operation Desert 
Shield/Storm and scud missile residuals.

6.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a sinus disorder as secondary to chemicals and 
toxins used during Operation Desert Shield/Storm and scud 
missile residuals.

7.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for joint pain as secondary to chemicals and 
toxins used during Operation Desert Shield/Storm and scud 
missile residuals.

8.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder.  

9.  Entitlement to an increased evaluation for nummular 
eczematous rash of the elbows, knees, and posterior neck, 
currently rated as 30 percent disabling.

10.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In January 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been produced and included in 
the claims folder for review.  After that hearing, the Board 
remanded the claim in April 2002 and it has since been 
returned to the Board for review.

The Board makes the following clarification with respect to 
the veteran's claim - when the Board reviewed the claim in 
April 2002, it phrased the issues involving joints, 
headaches, a respiratory disorder, a sinus disorder, and a 
psychiatric disability as the result of "Gulf War 
Syndrome".  In that Board action, the Board found that the 
veteran was not a Persian Gulf veteran in accordance with 38 
C.F.R. § 3.317(d) (2003).  If the veteran is not a Persian 
Gulf veteran, then, by extension, he cannot be suffering from 
Gulf War Syndrome.  

Nevertheless, a further review of the veteran's statements 
indicates that the veteran believes he was exposed to various 
chemicals and toxins that were on the landing crafts and 
boats located in the Persian Gulf.  He contends that he was 
exposed to these elements when he cleaned and refurbished the 
crafts while stationed in the United States.  He also 
maintains that he was exposed to the residuals of scud 
missiles while performing duties off and onshore in Haifa, 
Israel.  As such, neither contention would qualify the 
veteran as in the Southwest Asian theatre of operations; 
however, the Board has redesignated the issues on the front 
page to more closely mirror the veteran's actual contentions.  

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's dermatological condition is manifested by 
occasional lesions, itching, and exfoliation.  There is no 
ulceration, tissue loss, enduration, or any other symptoms 
indicative of a more serious disability.  The disability does 
not affect more than 40 percent of the body, and the veteran 
has not been prescribed corticosteroids for treatment of the 
disorder.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 for nummular 
eczematous rash have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic 
Code 7806 (2001) and (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim for entitlement to an 
increased evaluation for a skin disorder, VA's duties have 
been fulfilled to the extent possible.  VA must notify the 
veteran of evidence and information necessary to substantiate 
the claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board 
Decision/Remand of April 2002, and the supplemental 
statements of the case (SSOC).  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that his skin 
disorder was more disabling than currently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in December 2001 and December 2003, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that during the course of this 
appeal, the veteran has undergone examinations of the 
service-connected skin disorder in order to determine the 
nature and extent of the condition.  The last such 
examination was performed in April 2004.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure examinations of the veteran 
and the Board's Remand instructions.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's skin disorder.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The letter, dated December 2001, did inform the 
veteran that he only had 60 days to submit any evidence he 
had to the RO, which is contrary to the intent of the VCAA.  
However, the veteran did provide additional information to 
the VA after that 60 day suspense, and that information was 
accepted by the VA for use in the veteran's claim.  The Board 
notes that the letter sent in December 2003 was not specific 
as to when the veteran had to submit any evidence he had to 
the RO.  An amendment to the VCAA was enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  Despite the 
issuance of a VCAA letter in December 2001, and again in 
December 2003, that does not take into account any recent 
modifications to the notification requirements, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a post-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issue discussed in this decision was harmless error.  In 
the VCAA letters to the veteran, along with the SOC and the 
SSOCs, the RO informed him of what information he needed to 
establish entitlement to the benefit requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice the AOJ provided to the appellant was given before the 
initial AOJ adjudication of the claims; this notice was 
provided by the RO prior to the transfer of the appellant's 
case to the Board, and the content of that notice and various 
duty to assist letters, along with the SOC and the SSOCs, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004).  Therefore, to 
decide the issue addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, an SOC, the 
SSOCs, and the accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased ratings.  He has, by information letters, 
a rating decision, an SOC, and the SSOCs, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, is not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The record reflects that in December 1993, the veteran was 
granted service connection for a skin disability classified 
as a rash.  A 10 percent rating was assigned.  In September 
1999, after the veteran had requested an increased 
evaluation, the Board granted a 30 percent disability rating 
for the skin condition.  The Board classified the veteran's 
disability as a nummular eczematous rash of the elbows, 
knees, and posterior neck.  In granting the veteran's request 
for an increased evaluation, the Board found that the skin 
disorder was productive of extensive lesions but it was 
without ulceration, extensive exfoliation or crusting, or 
systemic/nervous manifestations.  

A VA skin examination was performed in October 2000.  The 
examiner found that the veteran's skin was essentially 
unremarkable except for the back of his right knee, which had 
circular lesions which were scaly and reddish.  Lesions were 
not found on the rest of his body.  The neck area was noted 
to be "thickened and slightly excoriated" and the inguinal 
area was slightly reddened.  The examiner classified the 
veteran's condition as mild to moderate nummular dermatitis 
that produced itching without skin lesions.

At the time of a hearing on appeal in January 2002, the 
veteran testified that he experiences recurring symptoms 
associated with flare-ups on his body.  He stated that the 
symptomatology also includes continuous itching and 
occasional crusting of the skin.  The veteran further noted 
that he used prescribed skin cream to treat the symptoms.  

Another examination was accomplished in April 2004.  The 
veteran stated that he was treating any outbreaks of the skin 
disorder with an over-the-counter aloe-containing moisturizer 
lotion.  He denied the use of corticosteroids for the 
treatment of the disability.  The veteran further stated that 
the lotion helped with the dryness and scaling.  He admitted 
that he had not sought any type of medical treatment for the 
disability since 2001.  He did not complain of exudation, 
fevers, weight loss, or other systemic or nervous 
manifestations possibly associated with the skin disorder.

The actual physical examination produced the following 
results:

There is some faint scale on both palms 
and plantar aspects of the feet.  The 
toenails are also thickened and 
discolored, consistent with 
onychomycosis.  There are patches of 
faint erythremia and scaling on the 
medial buttocks extending to the 
posterior right thigh.  No rash is 
currently seen on the back of the neck or 
dorsum of the hands, although the veteran 
says that this has recently been present.  
The face, neck and rest of the body were 
clear.  There was no exudation, crusting 
or ulceration on exam.

The doctor further wrote:

	. . . I would estimate the veteran 
currently has about 10-15% body surface 
area involvement.  He does have 
associated symptoms of itching and 
exfoliation.  There is mild involvement 
of palms of both hands, but otherwise 
exposed areas are generally unaffected. . 
. . In my opinion, there is no 
significant disfigurement caused by this 
condition.  The condition does not cause 
impairment of function.

The veteran's VA medical treatment records from 2000 to the 
present confirm the veteran's statement that he has not been 
in receipt of specific medical treatment for his skin 
condition.    

The veteran's disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 7806 (2001) and (2004).  During the 
pendency of the veteran's appeal, VA's Schedule for Rating 
Disabilities (Rating Schedule) was amended.  By regulatory 
amendment, effective August 30, 2002, changes were made to 
the schedular criteria for evaluating skin disabilities, as 
set forth in 38 C.F.R. §§ 4.118 (2001).  The veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000 (April 10, 2000).  In pertinent 
part, these new regulations are not so different from the old 
as to require special development to prevent prejudice to the 
veteran.  

Under the "old" criteria (38 C.F.R. Part 4, Diagnostic Code 
7806), a noncompensable rating is warranted for slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.  Ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptional repugnance warrants a 50 percent rating.  

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provides for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  A rating of 30 
percent is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.  For an evaluation in excess of 30 percent (50 
percent), there must be more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or, 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. Part 4, 
Diagnostic Code 7806 (2004).

Although the veteran reported experiencing recurrent symptoms 
associated with outbreaks, there is no documented pattern of 
repeated medical visits for treatment of the reported active 
recurrences.  In fact, review of the medical evidence reveals 
very few, if any, recent clinical findings attributable to 
the nummular eczematous rash or any other dermatological 
disability.  Although exfoliation and itching has been noted, 
the record does not show any type of disfigurement, 
limitation of motion, ulceration, or exudation.  There is no 
indication that he has required corticosteroids or 
immunosuppressive drugs, and there is no evidence showing 
that the nummular eczematous rash affects more than 40 
percent of his body.  Accordingly, the veteran's disability 
is not shown to be so symptomatic or actively disabling as to 
warrant an evaluation in excess of 30 percent pursuant to 38 
C.F.R. Part 4, Diagnostic Code 7806 (2001) and (2004).  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected dermatological disorder, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

A disability evaluation in excess of 30 percent for nummular 
eczematous rash to the elbows, knees, and posterior neck is 
denied.


REMAND

In reference to the veteran's claim seeking a TDIU, the Board 
finds that the VA's redefined duties to notify and assist a 
claimant, as set forth in the Veterans Claims Assistance Act 
of 2000 (VCAA) have not been fulfilled regarding this issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

As previously pointed out, the VCAA requires that VA must 
provide notice that informs the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); and VAOPGCPREC 7-2004.  To ensure that 
the VA accomplishes this task, new informational letters have 
been sent to the regional offices informing them of what 
information must be included in a VCAA letter for a TDIU.  
See VBA Fast Letter 04-17, August 12, 2004.  

A review of the VCAA letters sent to the veteran on the TDIU 
issue indicate that not all of the required information has 
been provided.  Specifically, the RO has not informed the 
veteran of the requirements involved for a claim for an 
extra-schedular evaluation based on exceptional 
circumstances.  In the absence of such prior notice, the 
Board finds that the claim must be returned to the RO so that 
a new VCAA letter may be issued.  This must occur so that the 
VA will satisfy its duty under the VCAA to notify and assist 
the appellant with regards to his TDIU claim.  

The Board further notes that in December 2003, the RO sent to 
the veteran a VCAA letter that discussed, in part, the 
veteran's new and material claims.  The letter indicated:

* To qualify as "new," the evidence 
must be submitted to VA for the first 
time.
* In order to considered "material 
evidence," the additional information 
must relate to an unestablished fact 
necessary to substantiate your claim.

The veteran submitted his claim to reopen his claim prior to 
August 29, 2001.  This date is important because claims 
submitted before that date apply the new and material 
evidence standards, 38 C.F.R. § 3.156, that were effective 
prior to that date.  If a claim was submitted after that 
date, new standards are applied.  Because of the different 
regulatory standards, different VCAA new and material letters 
must be presented to the appellant.  In this instance, the RO 
sent a VCAA letter that uses the standards in effect after 
August 29, 2001.  This is not correct, and as such, the claim 
must be returned to the RO so that the older standards are 
conveyed, through a VCAA letter, to the veteran.  The Board 
believes that not remanding the claim to the RO for the 
issuance of a new letter would not pass judicial review by 
the Court.  Hence, to avoid possibly further delays in the 
future, the claim will be remanded now so that this 
procedural defect may be cured.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2004), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as VAOPGCPREC 7-2004 are fully 
complied with and satisfied as to the 
issue on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations and how these 
apply to the veteran's TDIU claim and his 
pre-August 29, 2001, claims involving new 
and material to reopen, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for a TDIU and to reopen the 
claims involving new and material 
evidence; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  

Additionally, the RO must inform him that 
a total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b) (2004), for veterans who 
are unemployable by reason of service-
connected disabilities, and inform him of 
any information and evidence not of 
record (a) that is necessary to 
substantiate the claim, (b) that VA will 
seek to provide, and (c) that the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(b)(2004) 
are used.  

Also, the RO must inform the veteran of 
the new and material standards in effect 
for claims filed prior to August 29, 
2001.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issues on appeal.  

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



